PBOVOSTY, J.
In this case, the plaintiff railroad company claims that that part of its railroad situated in Bed Biver parish is exempt from taxation under article 230 of the Constitution, as amended by Joint Besolution No. 16, p. 19, of 1904, exempting from taxation for ten years from the date of its completion any railroad “constructed subsequently to January 1, 1905, and prior to January 1, 1909.”
We will deal first with that section of plaintiff’s road extending from the line of Bed Biver parish to Hall Summit, and next with that section below Hall Summit.
With reference to the first of these sections, plaintiff’s witness Wimberly- testified that he began doing business at Hall Summit in September, 1904, and that his recollection is that the roadbed was built into Hall Summit in 1903.' Plaintiff’s witness Walter testified, that the roadbed was constructed down to a quarter of a mile below Hall Summit in 1903. And a letter dated January 4, 1904, written to the secretary of the railroad commission by J. W. Bfartin, general manager of the plaintiff company, was produced by defendant, in which the report is made that five miles of the railroad was completed in Bed Biver parish in 1903. This would comprise this entire first section, and more. The same general manager confirms that statement as a witness by saying that that part of the road was then completed in so far as grade is concerned, but that the rails were not yet laid.
In order to be entitled to the said constitutional exemption, the railroad must not only have been “completed” subsequently to January 1, 1905, but must also have been “constructed” subsequently to that date; i. e., the construction must have begun subsequently to that date. This first section of plaintiff’s road had been in large measure constructed at that date, since its roadbed was built, and is therefore not entitled to the exemption.
*795The second section, from a point about a quarter of a mile below Hall Summit, was begun to be constructed within the exemption period; but whether completed within that period is left doubtful by the evidence. Plaintiff’s same witness Walter, whose occupation was to haul logs to and on this section, says that if any freight was hauled on it he does not recall the fact; that about 1911 they hauled some bolts and fertilizer on it in box cars. The general manager testifies that they did not begin to haul freight or passengers on this section of the road until 1909 or 1910, but that he does not know when they began. A railroad that is not yet in a condition for hauling freight cannot be said to be completed within the meaning of the said constitutional exemption.
The judgment appealed from is therefore set aside, and the suit of the plaintiff is dismissed, at plaintiff’s cost in both courts.